                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES - GENERAL


Case No.:       CV 19-06825-AB (JPRx)                        Date:   September 27, 2019


Title:     Enrique Quiles v. The Terminix International Company Limited Partnership et
           al


 Present: The Honorable       ANDRÉ BIROTTE JR., United States District Judge
                 Carla Badirian                                Chia Mei Jui
                 Deputy Clerk                                 Court Reporter

      Attorney(s) Present for Plaintiff(s):        Attorney(s) Present for Defendant(s):
                Justin Silverman                                Jenny Choi

 Proceedings:          1) PLAINTIFF'S MOTION FOR REMAND AND REQUEST
                       FOR ATTORNEY FEES AND SANCTIONS IN THE AMOUNT
                       OF $15,400 PLUS COSTS [10];
                       2) DEFENDANTS' MOTION TO COMPEL ARBITRATION
                       AND TO DISMISS, OR IN THE ALTERNATIVE, STAY
                       LITIGATION PENDING ARBITRATION [11]

      The Courtroom Deputy Clerk distributes the Court’s tentative rulings prior to the
case being called.

      The Court having carefully considered the papers and the evidence submitted by
the parties, and having heard the oral argument of counsel, hereby takes the motions
under submission.




                                                                                  00    :    15
CV-90 (12/02)                      CIVIL MINUTES - GENERAL            Initials of Deputy Clerk CB
